Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Information Disclosure Statement filed 22 December 2020 has been considered.
The Amendment filed 22 December 2020 overcomes the rejections under 35 USC 103.  The closest prior art of record is Akito et al. (JP 2009-254323A), WO 2013/105827A2 (published July 18, 2013) and Choi et al. (US Publication No. 2013/0344545).
Akito et al. describe genetically modified bacterial stains for the production of amino acids such as L-ornithine.  The bacteria are cultured in a medium with subsequent isolation of the L-ornithine produced.  The genetically modified bacteria include those of Corynebacterium sp.  Production of ornithine can be increased by modifying the bacteria to increase the activity of citrate synthase.  Production of ornithine can also be increased by increasing the activity of acetyl-gamma-glutamyl-phosphate reductase (ArgC), acetylglutamate synthase or ornithine acetyltransferase (ArgJ), acetylglutamate kinase (ArgB), or acetylornithine aminotransferase (ArgD).
WO 2013/105827A2 describes a recombinant microorganism with an enhanced ability for producing putrescine.  Note that ornithine is the precursor to putrescine and, therefore, modifications which result in an enhancement of putrescine production would generally also be expected to result in enhanced ornithine production.  See Figure 1.  WO 2013/105827A2 teaches that enhanced putrescine production can result if the activity of ornithine decarboxylase (ODC), acetyl-gamma-glutamyl-phosphate reductase (ArgC), acetylglutamate synthase or ornithine acetyltransferase (ArgJ), acetylglutamate kinase (ArgB), and/or 
Choi et al. describe a genetically-engineered microorganism having an improved ornithine-producing ability.  Appropriate host cells include Corynebacterium glutamicum.  Note that glutamate is the biochemical precursor to ornithine (Figures 2 and 3).  The production of glutamate, and hence ornithine, can be increased by deleting the cg2115 gene which encodes the transcriptional regulator of sugar metabolism (SugR).
Akito et al. relied on the use of a mutant citrate synthase which is not inhibited by NADH.  Wild-type citrate synthase is inhibited by NADH.  Akito et al. show that, in their studies, the host cells expressing the mutant citrate synthase produced dramatically more glutamate than host cells expressing wild-type citrate synthase.  See Applicant’s response filed 28 August 2020 at pages 9-11.  Thus, Akito et al. teach away from using a citrate synthase which is inhibited by NADH, as recited by the presently amended claims, in a host cell for producing either ornithine or putrescine because both of these compounds are made from a glutamate precursor and one would expect poor production of ornithine or putrescine given the results of Akito et al. showing poor glutamate production by a host cell expressing wild-type citrate synthase.  As explained by Applicant at page 8 of the response filed 22 December 2020, inhibition by NADH is an inherent property of the GltA citrate synthase and, therefore, recitation of this property in the claims is proper.  See MPEP 2163.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claims 1-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652